 

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF LOUISIANA

CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

Qériginal plan

l;l Amended plan - Date amended:
l;l Modified plan (post-confirmation) - Date modified:

Reason f`or modification:

 

 

 

 

To Creditors:

Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in
this bankruptcy case. If` you do not have an attorney, you may wish to consult one.

If` you oppose the plan's treatment of` your claim or any provision of` this plan, you or your
attorney must file an objection to confirmation at least 15 days before the date set f`or the
hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
Bankruptcy Court may confirm this plan without further notice if` no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
timely proof` of` claim in order to be paid under any plan.

The following matters may be of` particular importance chtors must check one bo\ on
each line to state whether or not the plan includes each ot`the following items. ll`an item
is checked as "Not lncludecl" or il` both bo‘<es are checl\ed, the pro\ ision will be
inet`t`ecti\e it` set out later in the plan.

 

 

l.l Nonstandard provisions. set out in paragraph 12 l;| lncluded Mr lncluded
1.2 A limit on the amount of`a secured claim (cramdown). L_d’]nclnded 121 Not included

set out in paragraph 5(:E)t which ma_\ result in a partial
payment or no payment at all to the secured creditor

 

 

Avoidance ol`ajudicial lien or nonpossessor). lI>]/|ncluded |;| Not lncluded
nonpurchase money security interest. set out in
paragraph 5(G)

 

 

 

Page 1 of` 12

 

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 2 of 12

(2) Payment and Term

The Debtor's future earnings are submitted to the supervision and control of the trustee,

and the Debtor shall pay to the trustee $ Xl'l la?°l monthly for 3 §

months.

From the Debtor's payments to the trustee, the trustee shall distribute funds as provided in

this plan:

(3) Trustee Claims

The trustee shall receive $ 2 l~l§ lL as an administrative expense entitled to priority

under l l U.S.C. §507(a)(1) (ten percent (10%) of "payments under the plan").

(4) Priority Claims

A. ATTORNEY FEES

 

 

 

 

 

 

 

Fees to be
Fees Debtor paid
paid pre- through the Term Monthly
Attorney's Name Total Fees petition plan (Months) Installment
$ $ $ $

 

 

B. TAXES

The following claims entitled to priority under ll U.S.C. §507 shall be paid in full in

deferred cash payments unless the holder of a claim has agreed to a different treatment of its

claim, as specified in paragraph 12.

 

 

 

 

 

 

 

 

 

C. DOMESTIC SUPPORT OBLIGATIGNS ("DSO")

l.

n oin DSO claims

 

Amount Term Monthly
Nalme of Creditor of` Claim (Months) Installment
/t iwl,%%@e,pfm¢/ $ 557 s 50 $ let z
parcel wool/Pl¢l€c 405 $ 1719 3@ $ /70¢</¢/

m/<one. If none, skip to paragraph (5) "Secured Claims" below.

Page 2 of 12

 

CaS€ 18-11445 DOC 18

Filed 01/28/19 Entered 01/28/19 09239253 Page 3 Of 12

 

 

 

 

 

b. Debtor(s) shall pay all post-petition DSO claims directly to the
holder(s) of the claim(s), and not through the chapter 13 trustee.
c. List the name(s) and address(es) below of the holder(s) of` any
DSO as defined in 11 U.S.C. §101(14A). Do not disclose names
of minor children, who must be identified only as "Minor child
#1," "Minor child #2," etc. See ll U.S.C. §112.
Monthly
Name of DSO claim holder Address, city, state and zip payment
$
$
$
$

 

 

 

 

2. DSO Arrearages

 

 

 

 

 

 

 

 

 

 

 

 

a. l;l None. Ifnone, skip to paragraph (5) "Secured Claims" below.
b. The trustee shall pay DSO arrearages from the Debtor's plan
payments. List the name and address of the holder of every DSO
arrearage claim, amount of arrearage claim and monthly payment
below. Do not disclose names of minor children, who must be
identified only as "Minor child #1," "Minor child #2," etc. See 11
U.S.C. §1 12.
Arrearage Term Monthly
Name and address of DSO claim holder Claim Amount (Months) Installment
Name:
Address: $ $
Name:
Address: $ $
Name:
Address: $ $
c. Except to the extent arrearages are included in the order, pre-

petition assignment orders shall remain in effect and the Debtor
shall continue to make payments pursuant to the terms of the order.

Page 3 of 12

 

 

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 4 of 12

3. DSO assigned or owed to a governmental unit under l l U.S.C.

§5071a)gl )§Bl

a. 111 None. If none, skip to paragraph (5) "Secured Claims" below.

b. Pursuant to any pre-petition income assignment order, the Debtor
shall make all post-petition payments on DSO claims assigned to a

governmental unit directly to the assignee of the claim.

c. List the name and address of the holder of every assigned DSO
arrearage claim, amount of arrearage claim and monthly payment
amount or other special provisions below. The Debtor also shall
describe in detail any special provisions for payments of` these
claims in paragraph 12 ofthis plan.

 

 

 

 

 

 

 

 

 

 

 

Arrearage Term Monthly
Name and address of DSO claim holder Claim Amount (Months) Installment
Name:
Address: $ $
Name:
Address: $ $
Name:
Address: $ $

 

(5) Secu red Claims

A. PRINCIPAL RESIDENCE

1. Current Payments

Except as otherwise provided in this plan or by court order, and pursuant to 1 1

U.S.C. §1322(b)(5) and (c), after the date of the petition and throughout this chapter 13

case, the Debtor shall timely make all usual and regular payments required by the debt

instruments secured by non-voidable liens on real property (i.e., immovable property)

that is the Debtor's principal residence, directly to each of the following lien creditors:

Page 4 of 12

 

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 5 of 12

 

 

 

 

 

 

Security Monthly
Lienholder Interest Address of Property/Collateral lnstallment*
LQ&¢LMMJ splch ,»4/}:> R`lb /{¢roqrMm-/L/‘/m/-F Q/\ "#7$ $ 75‘5`
$
$
$
$

 

 

 

 

 

 

*Monthly installment subject to escrow and interest rate changes as provided in note and mortgage
2. Cure of Arrearages
From funds available for distribution, the trustee shall pay arrearages to
lienholders identified in paragraph 5(A)(1) in monthly installments until the allowed

arrearage claim of each lienholder has been satisfied. See 1 1 USC §1322(b)(3), (5) and

(C)-

     
     
    

   
      
   

       
 

   
    
     

Total
Amount of
Arrearages

$

Pre- or
Post-
Petition

Remaining
Term
(Months)

      
       

Monthly
Installment

$ 7

    
  

Lienholder

     

B. SURRENDER OF PROPERTY

Confirmation of this plan shall constitute the Debtor's surrender to the following holders
of secured claims, in satisfaction of their secured claims, all the Debtor's rights under the
Bankruptcy Code, this plan, or applicable non-bankruptcy law to the Debtor's interest in the

property securing the claims:

Page 5 of 12

  

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 6 of 12

 

Amount of
Lienholder Secured Claim* Description of Collateral

 

$

 

$

 

$

 

$

 

$

 

 

 

 

 

*Creditors contesting the proposed amount ofa secured claim must file an objection by the
time prescribed by applicable local rules. The court will take evidence to determine the
value of the secured claim at the hearing on confirmation, pursuant to Federal Rule of
Bankruptcy Procedure 3012. The creditor must file a timely proof of claim in order to be
paid.

Confirmation ofthis plan will terminate the stay under 1 1 USC §§362 and 1301 to allow
lienholders to exercise non-bankruptcy law remedies as to the collateral. No further motion
seeking stay relief is required.

C. PRE-CONFIRMATION ADEQUATE PROTECTION

Pursuant to the order of the court, all adequate protection payments to secured creditors
required by §1326(a)(l) shall be made through the Chapter 13 trustee, unless otherwise ordered,
in the amount provided in the plan for that creditor. Adequate protection payments shall be
subject to the trustee's fee as set by the designee of the United States Attorney General and shall

be made in the ordinary course of the trustee's business from funds on hand as funds are

available for distribution to creditors who have filed a claim.

Page 6 of 12

CaS€ 18-11445 DOC 18

Filed 01/28/19 Entered 01/28/19 09239253 Page 7 Of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor name, address, and

last four digits of account Claim Term Monthly

number Security Amount (Months) Installment

Name:
Address:
Last 4 digits of acc't no: $ $
Name:
Address:
Last 4 digits ofacc't no: $ $
Name:
Address:
Last 4 digits of acc't no: $ $
Name:
Address:
Last 4 digits of acc't no: $ $

 

 

 

D. SECURED CLAIMS NOT DETERMFNED UNDER 11 U.S.C. §506

This subsection provides for treatment of allowed claims secured by a purchase money

security interest in a vehicle acquired for the Debtor's personal use, incurred within 910 days

before the date of the petition, or other collateral for debt incurred within one year before the

date ofthe petition. See "hanging paragraph" following 11 U.S.C. §1325(3)(9).

After confirmation, the trustee will make installment payments to the holder of each

listed allowed secured claim after subtracting the pre-confirmation adequate protection payments

from the amount ofthe claim.

 

 

 

 

 

 

 

 

 

 

Remaining
Description of Claim Discount Term Monthly
Name of Creditor Property Amount Rate (Months) Installment
@N¢f+q;l_c¢$@a¢<, Zo@t?’o/t@,a caro/f $t§oq 4304.0: ser $7\“¢’
$ $
$
$

 

 

Page 7 of 12

 

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 8 of 12

E. SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506

Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be
determined under l 1 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012.
The trustee shall make payments to the claim holder in an amount not less than the allowed
secured claim as of the effective date of the plan. Each holder ofa secured claim shall retain the
lien securing the claim until the secured value, as determined by the court, or the amount of the
claim, whichever is less, is paid in full. The holders of the secured claims, the Debtor's proposed

value and treatment of the claims are set forth below:

 

 

Remaining
Description of Value Discount Term Monthly
Name of Creditor Property of Claim Rate (Months) Installment
$ $

 

 

 

 

$ $
$ $
$ $
$ $

 

 

 

 

 

 

 

 

F. OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED
CLAIMS

After the date of the petition and throughout this chapter 13 case, the Debtor shall timely
make all usual and regular payments required by the debt instruments secured by non-voidable

liens directly to each of the following lien creditors:

Page 8 of 12

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 9 of 12

 

 

 

 

Security Monthly
Creditor Interest Description of Property/Collateral Installment
$
Reason for direct payment:
$

 

 

 

 

 

 

Reason for direct payment:

 

G. MOTIONS TO AVOID LIEN

The Debtor intends to avoid ajudicial lien or nonpossessory, nonpurchase-money
security interest held by creditors listed in this section. The Debtor must file a motion to avoid
the lien or security interest; confirmation of this plan alone will not have any effect on the lien or
security interest.

 

 

 

 

 

 

 

Amount of
Lienholder Claim Nature of Lien to be Avoided
Cmm/&#/<MJTM/‘ $ 5177/ §1!~1 tsi/mole
$

 

(6) Unsecured Claims

A. CLASS A

Class A comprises creditors holding allowed unsecured claims, except those allowed
unsecured claims treated in paragraph 4(B). Their claims shall be paid pro rata over the period

ofthe plan as follows:

 

Total Amount of Unsecured Claims (as Monthly
scheduled)* Discount Rate Term (Months) Installment

519`7/ ' l§%.&`@ 39 $¢/¢/.1/5

*Informational purposes only; to be included in Class A the claims must be allowed.

 

 

 

 

 

 

 

B. CLASS B [IF APPLICABLE]
Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is

liable. To maintain the stay of actions against the co-Debtor pursuant to 1 1 U.S.C. §1301, the

Page 9 of 12

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 10 of 12

trustee shall pay these creditors one hundred percent (100%) of their allowed claims plus

interest, as follows:

 

 

 

 

 

Claim Discount Term Monthly
Name of Creditor Amount Rate (Months) Installment
$ $
$ $
$ $

 

 

 

 

 

 

manner that does not discriminate against other unsecured creditors.

C. CLASS C [lF APPLICABLE]

Class C comprises creditors holding allowed unsecured claims treated separately in a

 

Name of Creditor

Claim
Amount

Reason

 

$

 

$

 

 

 

$

 

 

 

(7)

(8)

a

(9)

Liquidation Value

The liquidation value ofthe estate is $ l_/QZ § ? .

Present Value of Payments to Class A Unsecured Creditors

The present value of the payments to be made to unsecured creditors under the plan using

Executory Contracts and Unexpired Leases

The Debtor [accepts or rejects] the following leases or executory contracts:

Mr/Ma,l Plddc /§§/%~ /¢ccc/f’
£r\{o/f%,¢ec¢,/}/anc/_ €@//QLJ-F- .101/\ - /%¢/,Ml'

Page 10 of 12

% annual discount rate is $ fl€r‘{p .

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 11 of 12

The Debtor shall make all post-petition payments on assumed executory contracts and unexpired
leases directly to the creditor beginning with the first payment due after the petition date.
(10) Attorney's Fees for Debtor's Counsel

Confirmation of the plan shall constitute approval of the fees and expenses, unless the
court disallows or reduces them.
(11) Vesting of Property

Upon confirmation of this plan, all property of the Debtor's estate shall vest in the Debtor
subject to any mortgages, liens or encumbrances not dealt with in the plan or the order
confirming the plan,
(12) Non-Standard Provisions

Any non-standard provision placed elsewhere in this plan is void.

 

 

Page110f12

Case 18-11445 Doc 18 Filed 01/28/19 Entered 01/28/19 09:39:53 Page 12 of 12

CERTIFICATION OF COUNSEL

l certify that l have explained the terms and conditions of, and obligations under, the
foregoing plan to the Debtor(s).

\.v-

- t . ,-.,.1 ,Louisiana,this_ ;iayof _, _. ,/ ,20
[montll, date, year]

 

Counsel for Debtor(s)

CERTIFICATION OF COUNSEI. OR UNREPRESENTED DEBTOR(S)
REGARD[NG NON-STANDARD PROVISIONS

I certify that this plan contains no non-standard provisions other than those set out in

paragraph 12 and that any non-standard provision placed elsewhere in this plan is void.

 

Counsel for Debtor(s)

Date: [‘[ '2 KZQH %é\
tor

Debtor

 

 

Page 12 of 12

